Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A
Regarding claims 6-25, the claim limitation “a first conductive heating element…”  and “a second conductive heating elements”, recited in claims 6-25, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “configured to generate heating…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “conductive heating” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0012, lines 2-5, Detailed Description, cited:[ (the planar conductive elements can be made of metal, of carbon powder or carbon fiber…)].   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azuma (US5,796,076) in view of Kil (US 2006/0289463) cited by applicant.  Regarding claims 6 and 16, Azuma discloses a sauna heater control comprising a sitting area (col. 3, lines 11-12); a first conductive heating element (H1) configured to generate heat directed to the sitting area using a first alternating current (9); a second conductive heating element (H2) configured to generate heat using a second alternating current (9); an insulation layer between the first conductive heating element and the second conductive heating element (col. 3, lines 17-19); a controller (15) configured to change the amount of first alternating current and the second alternating current provided to the first conductive heating element and the second conductive heating element respectively (col. 5, lines 65-67 and col. 6, lines 1-39).  However, Azuma does not disclose the first alternating current delivered to the first conductive heating element is opposite in phase to the second alternating current delivered to the second conductive heating element so that the electromagnetic emissions from the first conductive heating element are cancelled out by the electromagnetic emissions from the second conductive heating element.  Kil discloses first alternating current delivered to the first conductive heating element is opposite in phase to second alternating current delivered to the second conductive heating element so that the electromagnetic emissions from the first conductive heating element are cancelled out by the electromagnetic emissions from the second conductive heating element (par. 0165).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Azuma the first alternating current delivered to the first conductive heating element is opposite in phase to the second alternating current delivered to the second conductive heating element so that the electromagnetic emissions from the first conductive heating element are cancelled out by the electromagnetic emissions from the second conductive heating element as taught by Kil in order to provide a heating in a non-magnetic wave state.  Regarding claims 7 and 17, Kil discloses the first conductive heating element and the second conductive heating element are arranged such that their poles are opposite to each other (par. 0165).
Claims 8-9 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azuma (US5,796,076) in view of Kil (US 2006/0289463) cited by applicant and further in view of Gordon (US 5,023,433) cited by applicant.  Azuma/Kil discloses substantially all features of the claimed invention except the first conductive heating element is a metal heating element and the second conductive heating element is a metal heating element.  Gordon discloses first conductive heating element is a metal heating element and second conductive heating element is a metal heating element (col. 2, lines 38-52).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Azuma/Kil the first conductive heating element is a metal heating element and the second conductive heating element is a metal heating element as taught by Gordon in order to provide heat.
Claims 10-11 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azuma (US5,796,076) in view of Kil (US 2006/0289463) cited by applicant and further in view of CN 201639794U cited by applicant.  Azuma/Kil discloses substantially all features of the claimed invention except the first conductive heating element is a carbon impregnated material and the second conductive heating element is a carbon impregnated material.  CN 201639794U discloses first conductive heating element (2) is a carbon impregnated material (translation, page 6 of 8) and second conductive heating element (6) is a carbon impregnated material (translation, page 6 of 8).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Azuma/Kil  the first conductive heating element is a carbon impregnated material and the second conductive heating element is a carbon impregnated material as taught by CN 201639794U in order to provide heat.
  Claims 12-15 and 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azuma (US5,796,076) in view of Kil (US 2006/0289463) cited by applicant and further in view of Shimada (JP10-261542A) cited by applicant and Lee et al (US 2008/0143249) cited by applicant.  Regarding claims 12-13 and 22-23, Azuma/Kil discloses substantially all features of the claimed invention except the first electrodes and the second electrodes comprise metal foil and the metal foil has a first thickness that is less than a second thickness of the insulation layer.  Shimada discloses first electrodes and second electrodes comprise metal foil (abstract).  Lee discloses a metal foil has a first thickness that is less than a second thickness of the insulation layer (“A silicon nitride layer having a thickness of 1500. ANG. was formed as an interlayer insulating layer on the entire surface of the substrate having the gate electrode, and source and drain electrodes of aluminum having thickness of 100.ANG. were connect”).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Azuma/Kil the first electrodes and the second electrodes comprise metal foil as taught by Shimada and the metal foil has a first thickness that is less than a second thickness of the insulation layer as taught by Lee in order to provide suitable for user specific application.  Regarding claims 14 and 24, Kil discloses the first electrodes and the second electrodes are located at a relative position and distance with respect to each other such that the electromagnetic emissions coming from the first conductive heating element and first electrodes are cancelled out by the electromagnetic emissions coming from the second conductive heating element and second electrodes (par. 0165).  Regarding claims 15 and 25, Shimada discloses the first conductive heating element (10) and the second conductive heating element (10) are planar heating elements (abstract, Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 7, 2022